In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00160-CR
     ___________________________

      DERRICK CAVITT, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 396th District Court
         Tarrant County, Texas
       Trial Court No. 1194940D


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       After receiving Appellant Derrick Cavitt’s pro se notice of appeal,1 we sent a

letter on December 1, 2020, stating our concern that we lacked jurisdiction over this

appeal because the trial court has not entered any appealable orders. We gave the

parties ten days from the date of our letter to file a response showing grounds for

continuing the appeal. We stated that unless we received a response showing grounds

for continuing the appeal, the appeal could be dismissed for want of jurisdiction. See

Tex. R. App. P. 43.2(f), 44.3. We received a response, but it does not show grounds

for continuing the appeal. We do not have jurisdiction to review a trial court’s orders

unless that jurisdiction has been expressly granted by law. Ragston v. State, 424 S.W.3d

49, 52 (Tex. Crim. App. 2014). Because there is no appealable order, we dismiss the

appeal for lack of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                        Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 31, 2020




       The order that Cavitt attempts to appeal is the denial of his motion requesting
       1

to have his case “re-reviewed” by the trial court.

                                            2